LAW OFFICES

Pecl<ar §
Abramson

/\ Professiona| Corporalion

Case 1:18-CV-09415-VI\/| Document 1 Filed 10/15/18 Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MAARV WATERPROOFING INC., Docket No.
Plaintiff, Civil Action
vs. COMPLAINT

ASHKENAZY ACQUISITION CORP.,
AAC CROSS COUNTY MALL LLC, and
SUNBELT RENTALS, INC.

Defendants.

 

 

 

 

Plaintiff, Maarv Waterproofing lnc. (“Maarv”), by its attorneys, Peckar & Abramson,
P.C., as and for its Complaint against the Defendants, alleges as follows:

gang

l. Maarv was and is a corporation duly organized and existing pursuant to the
laws of the State of New Jersey and registered to do business in the State of New York, with
its principal place of business and nerve center located at 68 Colfax Avenue, Clifton, New
Jersey.

2. Upon information and belief, defendant Ashkenazy Acquisition Corp.
(“Ashkenazy”) is a corporation duly organized and existing under the laws of the State of
New York with its principal place of business and nerve center located at 150 East 58th
Street, New York, New York.

3. Upon information and belief, defendant AAC Cross County Mall LLC

(“AAC”) is a limited liability company duly organized and existing under the laws of the

 

LAW O FF| CES

Peckar €7
Abramson

A Professiona| Corporation

 

 

Case 1:18-CV-09415-VI\/| Document 1 Filed 10/15/18 Page 2 of 14

State of New York with its principal place of business and nerve center located at 150 East
58th Street, New York, New York,

4. Upon information and belief, defendant Sunbelt Rentals, Inc. (“Sunbelt”) is a
corporation duly organized and existing under the laws of the State of North Carolina with its
principal place of business and nerve center located at 2341 Deerfield Drive, Fort Mill, South
Carolina.

Jurisdiction and Venue

5. This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) as there is
diversity of citizenship between the parties and the amount in controversy exceeds
$75,000.00, exclusive of interest and costs.

6. Venue in this district is proper pursuant to 28 U.S.C. § l391(a) because the
construction work at issue was performed in Yonkers, New York, and, thus, the events giving
rise to plaintiffs claims herein occurred in this District and the property that is the subject of
this action is situated in this District; and because defendants Ashkenazy and AAC reside in
this District under 28 U.S.C. § 1391(c).

MI.

5. Ashkenazy and Maarv executed an agreement dated November 9, 2016 (“the
Contract”) by which Maarv was retained to perform certain work and furnish certain
materials in connection with repairs and improvements to a parking garage at the Cross
County Mall in Yonkers, New York (“the Project”).

6. The price of the Contract was $1,861,000.00.

7. The Contract included a schedule of values providing a breakdown of the

$1,861,000.00 price according to twenty-five work operations under the Contract.

 

LAW OFF|CES

Peckar &
Abrarnson

A Pro[essional Corporation

 

 

Case 1:18-CV-09415-VI\/| Document 1 Filed 10/15/18 Page 3 of 14

8. Some of the individual items in the Contract schedule of values were valued
on a unit price basis, with the unit price being applied on either a per square foot basis, a per
linear foot basis or a per item basis; and the remaining individual items in the Contract
schedule of values were valued on a lump sum basis.
9. Maarv complied with all of the terms and conditions of the Contract, except to
the extent compliance was waived, excused, or rendered impractical or unnecessary by
Ashkenazy.
10. Maarv performed all of the work required by the Contract that was available to
be performed In particular, Maarv performed all of the work encompassed by item numbersl,
2, 4, 5, 6,7,8,9,10,11,12,13,15,16,17,18,19,20, 21, 24, and 25 ofthe schedule ofvalues
in the Contract.
11. AAC and Ashkenazy have had full use and occupancy of the entire parking
garage that was the subject of the Contract, including Maarv's work.
12. The agreed price of the work performed by Maarv within the scope of the
Contract, as calculated in accordance with the Contract schedule of values, is $1,392,125.00.

13. The Contract provided for Maarv to submit periodic applications for payment
for its work on the Project and for the issuance of periodic payments to Maarv in response to
the applications for payment

14. The Contract provided that the remaining balance of the price of the work,

after the issuance of the periodic payments, was to be paid upon the completion of the work.

15. Maarv submitted a number of applications for payment to Ashkenazy for

Maarv's work on the Project. The applications for payment Maarv submitted to Ashkenazy

 

LAW OFF|CES

Peckar 57
Abramson

A Pro[essional Corporalion

 

 

Case 1:18-CV-09415-VI\/| Document 1 Filed 10/15/18 Page 4 of 14

included a total of $1,392,125.00 invoiced for work performed by Maarv within the scope of
the Contract.

16. Ashkenazy did not issue a single payment to Maarv in connection with the
Project.

17. Upon information and belief, the Cross County Mall in Yonkers, New York
("the Cross County Mall"), including the parking garage that was the subject of the Contract,
is owned by AAC.

18. As the owner of the Cross County Mall, AAC was a beneficiary of the
Contract.

19. Ashkenazy and AAC share employees, a business address and office space,
telephone numbers, and email addresses

20. Upon information and belief, the finances and assets of Ashkenazy and AAC
are intermingled and their assets are transferred, pledged and/or controlled as if owned by one
common entity.

21. Upon information and belief, Ashkenazy treated itself and AAC as one and the
same, doling out assets from them as it saw fit.

22. AAC paid Maarv in full for four of Maarv's applications for payment under
the Contract, numbered 1, 2, 3, and 5, for a total of $760,593.75.

23. The $760,593.75 AAC paid to Maarv included a total of $71 8,603.75 for work
within the scope of the Contract.

24. Accordingly, AAC assumed the obligations of Ashkenazy under the Contract

co-extensively with Ashkenazy.

 

LAW OFF| CES

Peckar 8
Abramson

A Professiona| Corporation

 

 

Case 1:18-CV-09415-VI\/| Document 1 Filed 10/15/18 Page 5 of 14

25. In breach of their obligations, Ashkenazy and AAC failed and refused to
render payment in full to Maarv for the work performed by Maarv within the scope of the
Contract.

26. As a result of Maarv's performance of work within the scope of the Contract
with a total agreed price of $1,392,125.00 as determined by the Contract schedule of values
and AAC's payments to Maarv totaling $718,603.75 for work within the scope of the
Contract, there is a balance due and owing by Ashkenazy and AAC to Maarv in the sum of
$673,521.25 for work within the scope of the Contract.

27. Maarv is also entitled to interest under New York General Business Law §
756-b for the payments that remain due and owing in connection with the Project.

28. By reason of the foregoing, Ashkenazy and AAC breached the Contract and
are liable, jointly and severally, to Maarv for the sum of $673,521.25 for work within the

scope of the Contract.

COUNT II
29. Maarv repeats and realleges each and every allegation contained in paragraphs
l through 25 as if fully set forth herein.
30. Upon information and belief, Ashkenazy entered into the Contract as the agent

for AAC.
31. By reason of the foregoing, AAC breached the Contract and is liable to Maarv
for the sum of $673,521.25 for work within the scope of the Contract.
COUNT III
32. Maarv repeats and realleges each and every allegation contained in paragraphs

l through 25 as if fully set forth herein.

 

LAW OFFICES

Peckar §
Abramson

A Pro[essiona| Corpora[ion

 

 

Case 1:18-CV-09415-VI\/| Document 1 Filed 10/15/18 Page 6 of 14

33. Upon information and belief, Ashkenazy assigned the Contract to AAC.

34. By reason of the foregoing, AAC breached the Contract and is liable to Maarv
for the sum of $673,521 .25 for work within the scope of the Contract.

will

35. Maarv repeats and realleges each and every allegation contained in paragraphs
l through 25 as if fully set forth herein.

36. Maarv sent applications for payment to Ashkenazy, and thereby by AAC, for
work performed in connection with the Proj ect, which included a total invoiced of
$1,392,125.00 for work within the scope of the Subcontract at the agreed prices in the
Contract schedule of values.

37. Maarv’s applications for payment were delivered to, accepted and retained by
Ashkenazy, and thereby to AAC, without objection as to the amounts invoiced for work
within the scope of the Contract.

38. Ashkenazy and AAC failed and refused to render payment to Maarv for said
applications for payment, except for the payment of a total of $760,593.75 by AAC to Maarv,
which included a total of $718,603.75 for work within the scope of the Contract.

39. By reason of the foregoing, there is an account stated by which Ashkenazy and
AAC are liable, jointly and severally, to Maarv for the sum of $673,521.25 for work within
the scope of the Contract.

COUNT V
40. Maarv repeats and realleges each and every allegation contained in paragraphs

l through 25 as if fully set forth herein.

 

LAW OFF|CES

Peckar 8
Abramson

A Pro[essional Corpora[ion

 

 

Case 1:18-CV-09415-VI\/| Document 1 Filed 10/15/18 Page 7 of 14

41. In addition to work within the scope of the Contract, Maarv performed extra
work and furnished additional materials in connection with the Proj ect, at the request of
and/or with the knowledge and consent of Ashkenazy and AAC, which work and materials
were necessary for the performance of the repairs and improvements to the parking garage
and for which Maarv is entitled to payment.

42. The total fair and reasonable value of the extra work performed and additional
materials furnished by Maarv in connection with the Project is $490,075.00.

43. The Contract recognized that Maarv may have to perform extra work and
furnish additional materials in connection with the Proj ect in return for additional payments

44. Maarv's performance of extra work and furnishing of additional materials in
connection with the Proj ect comprised seven items, two of which were denominated by
Maarv as Change Order l and five of which were denominated by Maarv as Change Order 2.

45. Change Order l had a fair and reasonable value and agreed price of
$44,250.00.

46. As of August 22, 2017, Maarv performed $44,200.00 of the $44,250.00 total
amount of Change Order l.

47. Maarv issued a bill for its performance of work and furnishing of materials
valued at $44,200.00 for Change Order l through application for payment number 5, signed
by Maarv on August 22, 2017.

48. As the Contract provided for the withholding of five percent from progress
payments as retainage pending the completion of the work performed, Maarv, in application
for payment number 5, billed for ninety-five percent of the value of $44,200.00 for the work

performed and materials furnished for Change Order l, which amounted to $41,990.00.

 

LAW OFF|CES

Peckar &
Abramson

A Prolessiona| Corporation

 

 

Case 1:18-CV-09415-VI\/| Document 1 Filed 10/15/18 Page 8 of 14

49. On September 19, 2017, AAC issued payment to Maarv in the sum of
$124,099.69, which represented the full amount of what Maarv billed in application for
payment number 5, including $41,990 for Change Order l.

50. Maarv issued a bill for its performance of work and furnishing of materials
valued at $445,825.00 for Change Order 2 through application for payment number 6, signed
by Maarv on October 30, 2017.

51. In breach of their obligations, Ashkenazy and AAC have failed and refused to
pay Maarv for application for payment number 6.

52. In breach of their obligations, Ashkenazy and AAC have failed and refused to
pay Maarv in full for the full value of the extra work performed and additional materials
furnished by Maarv in connection with the Proj ect.

53. Against the total value of $490,075.00 of the extra work performed and
additional materials furnished by Maarv, payment in the sum of $41,990.00 has been received
by Maarv, leaving a balance due and owing by Ashkenazy and AAC to Maarv in the sum of
$448,085.00 for the extra work performed and additional materials furnished by Maarv in
connection with the Project.

54. By reason of the foregoing, Ashkenazy and AAC are jointly and severally
liable to Maarv in the sum of $448,085.00 for the extra work performed and additional
materials furnished by Maarv in connection with the Project.

COUNT VI
55. Maarv repeats and realleges each and every allegation contained in paragraphs

l through 28 and 37 through 51 as if fully set forth herein.

 

LAW O FF| C ES

Peckar 8
Abramson

A Professiona| Corporalion

 

 

Case 1:18-CV-09415-VI\/| Document 1 Filed 10/15/18 Page 9 of 14

5 6. By reason of the foregoing, AAC, as principal, breached the Contract, entered
into by Ashkenazy, as agent, and AAC is liable to Maarv for the sum of $448,085.00 for the
extra work performed and additional materials furnished by Maarv in connection with the
Project.

COUNT VII

57. Maarv repeats and realleges each and every allegation contained in paragraphs
l through 25, 29 through 31, and 37 through 51 as if fully set forth herein.

58. By reason of the foregoing, AAC, as assignee of the Contract entered into by
Ashkenazy, breached the Contract and AAC is liable to Maarv for the sum of $448,085.00
for the extra work performed and additional materials furnished by Maarv in connection with
the Project.

COUNT VIII

59. Maarv repeats and realleges each and every allegation contained in paragraphs
l through 25 and 37 through 51 as if fully set forth herein.

60. As a result of the work performed and materials furnished by Maarv to
effectuate the construction work and repairs to the parking garage at the Cross County Mall,
the value of the Cross County Mall owned by AAC has been enhanced; AAC has benefited
from Maarv's work and materials; and AAC has been unjustly enriched in the sum of
$1,121,606.25 on account of the benefits conferred upon it by Maarv, which have been
accepted and retained by AAC and for which payment has not been made.

COUNT IX
61. Maarv repeats and realleges each and every allegation contained in paragraphs

l through 55 as if fully set forth herein.

 

LAW OFFICES

Peckar §
Abramson

)\ Professiona| Corporation

 

 

Case 1:18-CV-09415-VI\/| Document 1 Filed 10/15/18 Page 10 of 14

62. Upon information and belief, at all times relevant to the Complaint, AAC was
and is the Owner of the land and premises located at 8000 Mall Walk "Garage", Yonkers,
New York, designated on the tax map as Block 5175, Lot l, Section 5 (“the Property”),
which is also known as the Cross County Mall.

63. As stated above, Maarv became entitled to payment for the agreed price and
fair and reasonable value of the work it performed and the materials it furnished at the
Property in the total amount of $1,882,200.00.

64. In breach of its obligations, AAC failed and refused to issue payment in full to
Maarv.

65. The sums due to Maarv are on account of work performed and materials
furnished by Maarv for which the benefit was retained by AAC, and all of said work and
materials were actually used and incorporated in connection with the construction on and
repairs and improvements to the Property

66. All of the labor, materials and construction work for the repairs and
improvements referred to hereinabove on the Property were performed and/ or furnished by
Maarv with the knowledge and consent of AAC.

67. No part of the sums due on account of Maarv’s invoices with an agreed price
and reasonable value of the sum of $1,882,200.00 has been paid, except for the sum of
$760,593.75, thereby leaving a balance due and owing from AAC to Maarv of$l ,121,606.25,
plus interest. Payment has heretofore been duly demanded and AAC has failed and refused
to remit same. AAC was actually indebted to Maarv for said sum at the time of the filing of

the Notice Under Mechanic’s Lien Law hereinafter referred to.

10

 

LAW OFFlCES

Peckar §
Abrarnson

A Professional Corporalion

 

 

Case 1:18-CV-09415-VI\/| Document 1 Filed 10/15/18 Page 11 of 14

68. On July 17, 2018, and within eight (8) months after the final performance of
work and furnishing of materials, dating from the last item of work performed and materials
furnished,, Maarv caused to be duly filed in the Office of the Clerk of Westchester County,
and the same was duly entered and docketed therein, a Notice Under Mechanic’s Lien Law
(“Mechanic’s Lien”).

69. Maarv’s Mechanic’s Lien, claimed as aforesaid, has not been paid, canceled,
or discharged, and no other action or proceeding at law or in equity has been brought by
Maarv for the foreclosure thereof.

70. Maarv’s Mechanic’s Lien was duly served upon AAC and Ashkenazy within
five (5) days before or thirty (30) days subsequent to its filing in the Office of the Clerk of
Westchester County and Proof of Service of said Mechanic’s Lien upon said Defendants was
duly filed in the Office of the Clerk of Westchester County.

71. Sunbelt is named as a Defendant by virtue of its having filed a Notice of
Mechanic’s Lien against the Property on or about August 6, 2018.

72. Upon information and belief, some or all of the Defendants herein have a
claim to or have some interest in or lien upon the Property which interest or lien, if any, is
subsequent and subordinate to Maarv’s Mechanic’s Lien.

WHEREFORE, plaintiff Maarv Waterproofing lnc. hereby demands judgment as
follows:

l. Pursuant to Count I, in the sum of $673,521 .25 against Defendants Ashkenazy
Acquisition Corp. and AAC Cross County Mall LLC, jointly and severally, together with
interest, costs and disbursements and such other and further relief as this Court deems just

and proper,

ll

 

LAW OFF|CES

Pecl<ar §
Abramson

A Pro[essiona| Corporation

 

 

Case 1:18-CV-09415-VI\/| Document 1 Filed 10/15/18 Page 12 of 14

2. Pursuant to Count II, in the sum of $673,521 .25 against Defendant AAC Cross
County Mall LLC, together with interest, costs and disbursements and such other and further
relief as this Court deems just and proper.

3. Pursuant to Count III, in the sum of $673,521.25 against Defendant AAC
Cross County Mall LLC, together with interest, costs and disbursements and such other and
further relief as this Court deems just and proper.

4. Pursuant to Count IV, in the sum of $673,521.25 against Defendants
Ashkenazy Acquisition Corp. and AAC Cross County Mall LLC, jointly and severally,
together with interest, costs and disbursements and such other and further relief as this Court
deems just and proper.

5. Pursuant to Count V, in the sum of $448,085.00 against Defendants
Ashkenazy Acquisition Corp. and AAC Cross County Mall LLC, jointly and severally,
together with interest, costs and disbursements and such other and further relief as this Court
deems just and proper.

6. Pursuant to Count Vl, in the sum of $448,085.00 against Defendant AAC
Cross County Mall LLC, together with interest, costs and disbursements and such other and
further relief as this Court deems just and proper.

7. Pursuant to Count VII, in the sum of $448,085.00 against Defendant AAC
Cross County Mall LLC, together with interest, costs and disbursements and such other and
further relief as this Court deems just and proper.

8. Pursuant to Count VIII, in the sum of $l ,121,606.25 against Defendant AAC
Cross County Mall LLC, together with interest, costs and disbursements and such other and

further relief as this Court deems just and proper.

12

 

LAW OFFICES

Peckar §
Abramson

A Pro[essiona| Corpora[ion

 

 

Case 1:18-CV-09415-VI\/| Document 1 Filed 10/15/18 Page 13 of 14

9. Pursuant to Count IX:

(a) Adjusting and determining the equity of all of the parties to this action and
determining the validity, extent and priority of each and all of the liens and claims which may
be presented and asserted herein;

(b) Adjudging that Maarv Waterproofing Inc., by filing and causing the docketing of
the Mechanic’s Lien aforesaid, acquired a good and valid lien upon the interests of Defendant
AAC Cross County Mall LLC, as owner of the Property hereinabove described, for the
agreed price and reasonable value of the work performed to construct the repairs and
improvements hereinabove described in the sum of $1,027,496.25, with interest thereon,
together with the costs and disbursements of this action and adjudging that said Mechanic’s
Lien have priority over all other liens and claims against the Property;

(c) That Defendants, and each of them, and all persons claiming by, through or under
them, or any of them, be forever foreclosed of all equity of redemption or other lien, claim or
interest in and to the said Property;

(d) That the Premises described be sold, as provided by law, and that out of the
proceeds of such sale, Plaintiff Maarv Waterproofing Inc., be paid the amount of its
Mechanic’s Lien aforesaid, and interest, with the expenses of the sale and the costs and
disbursement of this action; and that Plaintiff Maarv Waterproofing lnc., have judgment
against Defendants Ashkenazy Acquisition Corp. and AAC Cross County Mall LLC for any
deficiency which may then remain; and

(e) For such other, further and different relief as the Court may deem just and proper.

13

 

Case 1:18-CV-09415-VI\/| Document 1 Filed 10/15/18 Page 14 of 14

Dated: New York, New York
october ,Q, 2018

PECKAR & ABRAMSON, P.C.
Attorneys for Plaintiff Maarv Waterproofing
Inc.

ALAN WINKLER
1325 Avenue of the Americas, 10th Floor
New York, New York 10019
(212) 382-0909

LAW OFF|CES

Peckar §
Abramson

A Prolessional Corpora[ion

14

 

 

 

